Dear Secretary Carnahan:
This office received your letter of June 18, 2009, submitting a proposed summary statement prepared under § 116.160, RSMo, for Senate Joint Resolution No. 5 relating to county assessors. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to require the office of county assessor to be an elected position in all counties with a charter form of government, except counties with a population between 600,001-699,999?
Pursuant to § 116.160, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the joint resolution, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
                                                         ___________________ Chris Koster Attorney General *Page 1